DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
James I. McClammy
Eli J. Vonnegut

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)

                  Debtors.1                                      (Jointly Administered)



                  SUPPLEMENTAL DECLARATION OF JEANNE C. FINEGAN



          Pursuant to 28 U.S.C. § 1746, I, Jeanne C. Finegan, hereby declare as follows under penalty

    of perjury:




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
    I.   INTRODUCTION

         1.      I am the Vice President of Notice Media Solutions at Prime Clerk LLC (“Prime

Clerk”),2 the Court-appointed claims and noticing agent in these chapter 11 cases. Except as

otherwise noted, this declaration (the “Declaration”) is based upon my personal knowledge of the

matters set forth herein, my review of relevant documents, information provided to me by Purdue

Pharma L.P. (“PPLP”) (together, with its debtor affiliates, the “Debtors”) and their agents and

professionals, including professionals at Davis Polk & Wardwell LLP, and Prime Clerk, and my

prior experience in bankruptcy and class action noticing. If called and sworn as a witness, I could

and would testify competently thereto.

         2.      My credentials, expertise, and experience that qualify me to provide an expert

opinion and advice regarding notice in these chapter 11 cases include more than 30 years of

communications and advertising experience, specifically in the bankruptcy and class action notice

context, and are described further in my declaration filed on January 3, 2020, in support of the

Debtors’ Motion for Entry of an Order Establishing Deadlines for Filing Proofs of Claim and

Procedures Relating Thereto, Approving the Proof of Claim Forms, and Approving the Form and

Matter of Notice Thereof. Declaration of Jeanne C. Finegan (Jan. 3, 2020), Dkt. No. 719 (the

“Finegan Declaration”).

         3.      I submit this Declaration in support of the Debtors’ Motion Pursuant to 11 U.S.C.

§§ 105(a) and 501 and Fed. R. Bankr. P. 2002 and 3003(c)(3) for Entry of an Order (I) Extending

the General Bar Date for a Limited Period and (II) Approving the Form and Manner of Notice

Thereof (the “Bar Date Extension Motion”), filed contemporaneously herewith.



2
 Capitalized terms used herein and not otherwise defined shall have the meanings assigned to them in the Bar Date
Extension Motion (defined herein).


                                                        2
           4.       As described in the Finegan Declaration, the Debtors’ Supplemental Notice Plan is

one of the largest legal notice programs ever deployed,3 reaching an estimated ninety-five (95)

percent of all adults in the United States (“U.S.”) over the age of eighteen (18)4 with an average

frequency of message exposure of six (6) times. Additionally, the Debtors are providing notice in

Canada that is estimated to reach over eighty (80) percent of all adults over the age of eighteen

(18) with an average frequency of message exposure of three (3) times. The comprehensive

Supplemental Notice Plan comprises an extensive advertising campaign in the U.S., U.S.

territories, and Canada, utilizing network broadcast and cable television (“TV”), terrestrial and

streaming radio, newspaper, magazine, advanced TV, out-of-home advertising, online video,

online display, and social media, and is estimated to cost $23,750,000. As of May 20, 2020, the

Debtors are sixty-eight (68) percent through the noticing program timeline, and the program has

already over-delivered in a number of key areas.

           5.       This Declaration provides a status update on the Supplemental Notice Plan and

describes Prime Clerk’s adjustments to and optimizations of the Supplemental Notice Plan to date,

as well as planned modifications to occur in the event of an extension of the General Bar Date by

thirty (30) days to Thursday, July 30, 2020, at 5:00 p.m. (Prevailing Eastern Time) (the “Extended

General Bar Date”).

    II.    SUPPLEMENTAL NOTICE PLAN UPDATE

           6.       Within three weeks of entry of the Bar Date Order, Prime Clerk distributed over

1.2 million mailings, including direct mail to known potential claimants and community outreach

flyers to third-party organizations. The Bar Date Package, which includes the Bar Date Notice



3
    See Finegan Decl. ¶ 22.
4
    Approximately 234,000,000 people in the U.S., regardless of age, gender, or socioeconomic condition.
                                                          3
and the applicable proof of claim form(s), was mailed to all known potential claimants. In addition,

a two-page, full-color summary flyer of the Bar Date Notice was mailed to (i) all prescribers of

Purdue brand name medications, (ii) U.S. pharmacies and institutions that received Purdue

Opioids, and (iii) third-party organizations such as tribal leaders, veterans communities, treatment

and addiction centers, mobile health teams, mining communities, religious leaders, homeless and

women’s shelters, and government agencies. All mailings were completed on or before February

18, 2020.

         7.       The Supplemental Notice Plan began in the U.S. on February 24, 2020, with a press

release and earned media outreach. The press release informed potential claimants of the General

Bar Date and how to file a claim against the Debtors in these cases, including how to request a

claim form by mail, email, or a toll-free phone number, and directed them to a dedicated website

for the Supplemental Notice Plan, PurduePharmaClaims.com (the “Claims Website”). An

additional press release was issued on May 1, 2020. The press releases were supplemented by

Prime Clerk’s ongoing earned media outreach, which is aimed at identifying, targeting, and

encouraging relevant news outlets, organizations, and activists to share information regarding the

General Bar Date and the claims filing process in an effort to amplify the reach and frequency of

the program. To date, the press releases and earned media outreach have generated 1,879 news

stories across the U.S., affecting an audience of approximately 79,923,500. The estimated

publicity value5 of the earned media for this outreach effort is $1,165.600.

         8.       Google and Bing keyword search terms, online display and banner advertisements,

and social media advertisements also began on February 24, 2020. YouTube digital video


5
 Publicity value of media pickup is an estimate of the cost of similar advertising had it been placed through paid
media. The estimate contained herein is based on results from Cision Ltd. Cision Ltd. is a leading global provider of
earned media management software and insights to public relations and marketing communications professionals.

                                                         4
advertisements began on March 23, 2020. To date, in the U.S., the Supplemental Notice Plan has

served over 167 million display media impressions, which is outpacing planned impressions for

the program, and over 694 million social media impressions, which has already exceeded planned

impressions by nearly 109 million. Collectively, the digital campaign, which includes display,

keyword search terms, social media advertisements, and digital video advertisements, has served

over 879 million impressions to date. The Claims Website went live on February 21, 2020. To

date, there have been over 400,000 user visits to the Claims Website, with over 872,000 page views

or hits.

           9.       Thirty-second English and sixty-second Spanish6 TV commercials aired on both

network broadcast TV and cable TV between March 23, 2020, and May 10, 2020. Over 45,000

TV commercials aired on ABC, NBC, and CBS over four (4) weeks between March 23, 2020, and

May 10, 2020, serving over 742 million impressions. Over 182,000 TV commercials aired on

CNN, Fox News, History, TNT, and Galavision over seven (7) weeks between March 23, 2020,

and May 10, 2020, serving over 358 million impressions. Commercials on over-the-top television

(“OTT”), such as Netflix, Hulu, and Amazon Prime, also aired between March 23, 2020, and May

10, 2020, serving over twelve (12) million impressions.

           10.      Sixty-second radio commercials aired on terrestrial and streaming radio between

March 23, 2020, and May 10, 2020. Over 177,000 radio commercials aired on Westwood One,

Univision, and Native Voice One over four (4) weeks between March 23, 2020, and May 10, 2020,

serving approximately 232 million impressions. Radio commercials on Pandora and Spotify7 aired




6
  The English and Spanish commercials were identical in content. However, the Spanish TV commercials were
sixty seconds in length due to the additional number of words needed to convey the message upon translation.
7
    Per the advertising guidelines, both Pandora and Spotify aired thirty-second radio commercials.

                                                           5
over seven (7) weeks between March 23, 2020, and May 10, 2020, serving over seventeen (17)

million streaming audio impressions.

       11.    Print media in the U.S. began on February 27, 2020, with publication of the Court-

approved Bar Date Notice in the New York Times, Wall Street Journal, and USA Today. A

summary of the Bar Date Notice was published in seventy-nine (79) local newspapers across West

Virginia, Kentucky, Tennessee, Alabama, Arkansas, Mississippi, Oklahoma, Louisiana, Ohio,

New Hampshire, and Pennsylvania between March 17, 2020, and March 22, 2020. Collectively,

advertisements in newspapers served approximately four (4) million impressions. To date, a

summary of the Bar Date Notice has been published in the following consumer magazines: People,

People en Espanol, Sports Illustrated, Good Housekeeping, National Geographic, and Parents.

Publications in Men’s Health and Parents Latina are forthcoming. The magazine publications are

on track to serve approximately 120 million impressions. A summary of the Bar Date Notice also

has been published in the following trade publications: Modern Healthcare, Journal of the

American Medical Association, American Nurse Today, Journal of Pain and Symptoms

Management, Pain Medicine News, Journal of Opioid Management, Social Work Today, Journal

of Obstetric Gynecologic and Neonatal Nursing, Neonatal Network, Advances in Neonatal Care,

and Coal Age. Publications in Counselor, Military Times, and VVA Veteran are forthcoming.

       12.    Eighty-two (82) billboards across West Virginia, Kentucky, Tennessee, and

Alabama were posted on March 16, 2020, and were scheduled to run until April 12, 2020.

However, as discussed below, seventy-five (75) of the billboards will continue to run beyond the

originally scheduled four (4)-week period.

       13.    The Supplemental Notice Plan in the U.S. territories began on February 24, 2020,

with online display and social media advertisements. To date, the online display and social media


                                               6
campaigns have served over fifty (50) million impressions. Social media impressions have

surpassed the planned thirty (30) million impressions by over sixteen (16) million. Over 450 TV

commercials aired on nine (9) TV stations in the U.S. territories between April 6, 2020, and April

26, 2020. In addition, approximately 775 radio commercials aired on twelve (12) radio stations in

the U.S. territories over three (3) weeks, between March 30, 2020, and May 3, 2020. Between

March 24, 2020, and April 16, 2020, a summary of the Bar Date Notice was published twice in

eleven (11) U.S. territorial newspapers.

       14.     The Canadian portion of the Supplemental Notice Plan began on March 9, 2020,

with a press release and earned media outreach. An additional press release was issued on May 1,

2020. To date, the press releases have been picked up by seventy-nine (79) outlets in Canada, with

a potential audience of 4,701,000. Online display advertisements, Google and Bing keyword

search terms, social media advertisements, and YouTube video advertisement also began on March

9, 2020. To date, the online and social media campaigns have served over forty-six (46) million

impressions. Print media in Canada began with publication of a summary of the Bar Date Notice

in Globe and Mail and Le Journal de Montreal on March 23, 2020, and in National Post on March

24, 2020. A second insertion ran in these three (3) newspapers on April 11, 2020. A summary of

the Bar Date Notice was also published in Canadian Geographic, Canadian Living, Maclean’s,

Coup de Pouce, Chatelain (English and French editions), and Reader’s Digest (English and French

editions). Publication in L’actualite is forthcoming.




                                                 7
III.       SUPPLEMENTAL NOTICE PLAN ADJUSTMENTS AND OPTIMIZATIONS TO

           DATE

           15.      Modifications to noticing programs are normal and expected. As noted in the

Finegan Declaration, the Supplemental Notice Plan is not a static noticing plan.8 Rather, the plan

was designed to adapt to ensure optimal reach and frequency in the face of evolving external

factors. Prior to COVID-19, various external factors required adjustments to the plan. For

example, HGTV declined airing the TV commercial. Thus, it aired on TNT instead. Similarly,

Army Magazine declined to publish the summary of the Bar Date Notice. As an alternative, the

advertisement will appear in VVA Veteran on May 28, 2020.

           16.      Prime Clerk also actively manages and optimizes all media channels to minimize

waste and increase visibility and response. For example, Prime Clerk negotiated additional TV

spots on ABC, NBC, and CBS in the U.S., as well as eleven (11) additional TV spots and sixteen

(16) additional radio spots in the U.S. territories. Each of the nationally distributed U.S. magazines

included in the Supplemental Notice Plan published, or are scheduled to publish, a two-thirds page

advertisement instead of the originally planned half-page advertisement.           Prime Clerk also

negotiated twenty-two (22) additional billboards and secured significant extensions at no

additional cost. Specifically, Prime Clerk negotiated a twelve (12)-week extension for fifty-six

(56) out of eighty-two (82) billboards, meaning those billboards will remain posted until June 30,

2020, and nineteen (19) billboards will receive partial extensions.

           17.      COVID-19 is another example of an external factor for which Prime Clerk has

adjusted and optimized the Supplemental Notice Plan. Since shutdowns began across the U.S. in



8
    Finegan Decl. ¶ 86.


                                                   8
mid-March due to the COVID-19 pandemic, media usage is at a historic high.9 In March 2020,

cable TV viewership increased seventy-three (73) percent over the same period in March 2019.10

Combined daytime and early fringe dayparts11 appear to be driving this increase, with an eighty-

two (82) percent increase over the same period.12 ABC, CBS, NBC, and Fox have demonstrated

a thirty-five (35) percent increase in key dayparts, including daytime and early fringe.13

Accordingly, Prime Clerk modified the Supplemental Notice Plan to air commercials in those

dayparts on those networks.

           18.     Following the closure of movie theaters across the U.S., Prime Clerk reallocated

approximately half of the movie theater budget to more network TV commercials. Additional TV

spots were purchased in World News Tonight, 20/20, and Evening News with Norah O’Donnell—

all popular news segments on either ABC or CBS, which viewers are increasingly watching for

updates on COVID-19. The other half of the movie theater budget was used to target OTT users

in the seventeen (17) states14 where video advertisements in movie theaters were scheduled to run

prior to COVID-19. Online and social media consumption have also increased over the last two




9
    See comScore.com/insights/Blog/Us-TV-Viewing-Is-Increasing-During-Coronavirus-Pandemic.
10
     Id.
11
  A “daypart” is a term traditionally used when buying TV spots but is also used for radio. It is a block of time that
divides the day into segments for purchase, scheduling, and delivery. The dayparting method is often used to tailor
content to specific audiences throughout the day, e.g., early morning is 5 a.m. to 9 a.m.; daytime is 9 a.m. to 4 p.m.;
early fringe is 4 p.m. to 6 p.m.; evening news is 6 p.m. to 7 p.m.; prime time is 8 p.m. to 10 p.m. and late is 11:30
p.m. to 2 a.m.
12
     See comScore.com/insights/Blog/Us-TV-Viewing-Is-Increasing-During-Coronavirus-Pandemic.
13
     Id.
14
  The seventeen (17) states identified as having relatively greater levels of opioid use include West Virginia,
Kentucky, Tennessee, Alabama, Arkansas, Mississippi, Oklahoma, Louisiana, Ohio, New Hampshire, Pennsylvania,
Oregon, Washington, Utah, New Mexico, and California.


                                                           9
(2) months.15 Since mid-March, the online and social media campaigns in the Supplemental

Notice Plan have collectively served over 658 million impressions in the U.S. alone.

        19.      In place of the boots-on-the-ground community outreach, which was not

implemented due to COVID-19, Prime Clerk mailed a two-page, full-color summary flyer of the

Bar Date Notice to 178 mobile health teams for distribution as allowed within the confines of

applicable social-distancing guidelines.

        20.      Moreover, each of the press releases, as well as all of the advertisements published

in magazines, newspapers, and trade publications, have informed claimants that they can request

to receive a proof of claim form by mail through the Claims Website or by contacting Prime Clerk

through email, mail, or a toll-free phone number. The TV and radio commercials and the online

and social media campaigns also have directed claimants to the Claims Website or to contact Prime

Clerk in order to obtain more information, which includes information about receiving a proof of

claim form by mail. As a result, the Supplemental Notice Plan has accounted for the possibility

that a claimant may not have access to a computer or a printer.

        21.      Thus, despite external factors, including COVID-19, as a result of Prime Clerk’s

design, adjustments, and optimizations, the Supplemental Notice Plan is on track to reach an

estimated ninety-five (95) percent of adults in the U.S. with an average frequency of message

exposure of six (6) times and eighty (80) percent of all adults in Canada with an average frequency

of message exposure of three (3) times. In fact, because of Prime Clerk’s continued adjustment

and optimization, as well as the increased media consumption during the COVID-19 pandemic, it

is likely that the Supplemental Notice Plan will exceed the planned reach and frequency.



15
  See https://www.nielsen.com/us/en/insights/article/2020/staying-put-consumers-forced-indoors-during-crisis-
spend-more-time-on-media/.

                                                       10
IV.     PLANNED SUPPLEMENTAL NOTICE PLAN ADJUSTMENTS

        22.      Although the Debtors’ Supplemental Notice plan is unprecedented in scope, reach,

and frequency, and has been adjusted and optimized in response to various external factors such

that it will likely deliver a reach and frequency beyond what was described in the Finegan

Declaration, additional noticing measures will be necessary to provide notice of the Extended

General Bar Date.

        23.      Consistent with the Debtors’ Supplemental Notice Plan, the Debtors’ publication

notice plan for the Extended General Bar Date (the “Extended Notice Plan”) will continue to

serve approximately 150 million impressions and cost approximately $700,000.16 Prime Clerk

will update the restructuring website and Claims Website to reflect the Extended General Bar Date.

The Extended Notice Plan will include online media, such as display and banner advertisements,

Google and Bing keyword search terms, and online search advertisements, and social media

advertisements in the U.S., the U.S. territories, and Canada. The online and social media

campaigns will continue to serve advertisements at the current pace. A press release will be issued

in the U.S., U.S. territories, and Canada, and Prime Clerk will continue its earned media outreach.

Moreover, billboards will be posted in West Virginia, Kentucky, Tennessee, and Alabama—the

highest opioid-affected states. Each advertisement, press release, and billboard will include

information about the Extended General Bar Date and/or direct claimants to the Claims Website

or Prime Clerk’s call center, where information regarding the Extended General Bar Date will be

available.




16
  If the Debtors were to reduce the number of impressions per month to fifty-five (55) million, the Extended Notice
Plan would cost approximately $340,000. If the Debtors were to extend the current program by 90 days, the cost of
the program would likely triple.

                                                        11
       24.     Prime Clerk will modify the Extended Notice Plan over the thirty (30) day period

as needed to ensure optimal reach and frequency. Prime Clerk’s media team will regularly perform

quality control reviews of the Extended Notice Plan’s implementation to ensure resources are

maximized and deployed efficiently and effectively. Prime Clerk will also actively manage and

optimize the various media channels, refining the Extended Notice Plan and shifting budget toward

the media channels and targeting that are delivering the greatest results.

 V.    CONCLUSION

       25.     In my opinion, the Debtors’ Supplemental Notice Plan is broad, multifaceted, and

adequately providing notice to all potential claims. To date, the plan has over-performed, such

that by June 30, 2020, I believe the reach and frequency will exceed ninety-five (95) percent of

U.S. adults with an average frequency of six (6) times, and eighty (80) percent of Canadian adults

with an average frequency of three (3) times.

       26.     Nonetheless, if the Debtors’ request to extend the General Bar Date by thirty (30)

days to July 30, 2020 is granted, additional publication notice will be necessary to notify potential

claimants of the Extended General Bar Date. It is my opinion that the Debtors’ Extended Notice

Plan described above will effectively and efficiently continue to reach the target audience, adults

eighteen (18) years and older, and most importantly, notify potential claimants of the Extended

General Bar Date.

      I declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct.




                                                 12
Executed: May 20, 2020
          Tigard, Oregon



                                Jeanne C. Finegan




                           13
